                       Case 18-11535-LSS                      Doc 163            Filed 07/27/21               Page 1 of 9




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

    In re:                                                                 Chapter 7

    THE ART INSTITUTE OF                                                   Case No. 18-11535 (LSS)
    PHILADELPHIA LLC, et al.,1
                                                                           Jointly Administered

                                       Debtors.                            Objection Deadline: August 10, 2021 at 4:00 p.m. (ET)
                                                                           Hearing Date: August 17, 2021 at 10:00 a.m. (ET)

                  CHAPTER 7 TRUSTEE’S MOTION TO APPROVE SETTLEMENT
                     AGREEMENT WITH DREAM CENTER FOUNDATION

             George L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-captioned

debtors (collectively, the “Debtors”), hereby submits this motion (the “Motion”) under sections

105 and 363(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) approving a Settlement

Agreement and Mutual Releases (the “Settlement Agreement”)2 between the Trustee and Dream

Center Foundation (“Dream Center Foundation” or “DCF” and together with the Trustee, the




1
  The last four digits of the Debtors’ taxpayer identification numbers are as follows: American Education Centers, Inc. (6160); Argosy Education
Group, Inc. (5674); Argosy University of California LLC (1273); Brown Mackie College - Tucson, Inc. (4601); Education Finance III LLC (2533);
Education Management LLC (6022); Education Management II LLC (2661); Education Management Corporation (9571); Education Management
Holdings II LLC (2529); Higher Education Services II LLC (3436); Miami International University of Art & Design, Inc. (1065); South Education
– Texas LLC (2573); South University of Florida, Inc. (9226); South University of Michigan, LLC (6655); South University of North Carolina
LLC (9113); South University of Ohio LLC (9944); South University of Virginia, Inc. (9263); South University, LLC (7090); Stautzenberger
College Education Corporation (4675); TAIC-San Diego, Inc. (1894); TAIC-San Francisco, Inc. (9487); The Art Institutes International Minnesota,
Inc. (6999); The Art Institute of Atlanta, LLC (1597); The Art Institute of Austin, Inc. (3626); The Art Institute of California-Hollywood, Inc.
(3289); The Art Institute of California-Inland Empire, Inc. (6775); The Art Institute of California - Los Angeles, Inc. (4215); The Art Institute of
California-Orange County, Inc. (6608); The Art Institute of California-Sacramento, Inc. (6212); The Art Institute of Charleston, Inc. (6048); The
Art Institute of Charlotte, LLC (4912); The Art Institute of Colorado, Inc. (3062); The Art Institute of Dallas, Inc. (9012); The Art Institute of Fort
Lauderdale, Inc. (0255); The Art Institute of Houston, Inc. (9015); The Art Institute of Indianapolis, LLC (6913); The Art Institute of Las Vegas,
Inc. (6362); The Art Institute of Michigan, Inc. (8614); The Art Institute of Philadelphia LLC (7396); The Art Institute of Pittsburgh LLC (7441);
The Art Institute of Portland, Inc. (2215); The Art Institute of Raleigh-Durham, Inc. (8031); The Art Institute of St. Louis, Inc. (9555); The Art
Institute of San Antonio, Inc. (4394); The Art Institute of Seattle, Inc. (9614); The Art Institute of Tampa, Inc. (6822); The Art Institute of
Tennessee-Nashville, Inc. (5359); The Art Institute of Virginia Beach LLC (2784); The Art Institute of Washington, Inc. (7043); The Art Institutes
International II LLC (9270); The Illinois Institute of Art at Schaumburg, Inc. (3502); The Illinois Institute of Art, Inc. (3500); The Institute of Post-
Secondary Education, Inc. (0283); The New England Institute of Art, LLC (7798); The University of Sarasota, Inc. (5558); Western State University
of Southern California (3875).

2
    Capitalized terms not otherwise defined herein shall have the meaning given to them in the Settlement Agreement.




DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS             Doc 163     Filed 07/27/21      Page 2 of 9




“Parties”). A copy of the Settlement Agreement is attached to the proposed form of order as

Exhibit 1. In support of this Motion, the Trustee respectfully states as follows:

                                       JURISDICTION AND VENUE

                 1.          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding under 28 U.S.C. § 157(b). Venue of the Debtor’s

bankruptcy case and this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 2.          The statutory predicates for the relief sought herein are section 105 of title

11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 2004, and Rule 2004-1

of the Local Rules.

                                               BACKGROUND

A.      Case Background

                 3.          On June 29, 2018 (the “Petition Date”), each Debtor commenced with the

United States Bankruptcy Court for the District of Delaware a voluntary case under chapter 7 of

title 11 of Bankruptcy Code (each, individually, the “Chapter 7 Case” or collectively, the

“Chapter 7 Cases”).

                 4.          George L. Miller was appointed as the Trustee for each of the Debtors in

their Chapter 7 Cases.

                 5.          The Art Institute of Philadelphia LLC together with its Debtor affiliates,

were among the largest providers of postsecondary education in North America, operating 110

primary locations across 32 U.S. states and in Canada. The Debtors were organized into four

separate education systems: The Art Institutes; South University; Argosy University; and Brown

Mackie Colleges.




                                                       2
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163     Filed 07/27/21     Page 3 of 9




B.      The Receivership Case

                 6.          On January 8, 2019, Digital Media Solutions, LLC (“Digital Media”) filed

a receivership Complaint against South University of Ohio, LLC, a/k/a DC South University of

Ohio, LLC, d/b/a South University, DCEH, and Argosy Education Group, LLC, in the United

States District Court, Northern District of Ohio (“Court”), Case No. 1:19-cv-00145, thereby

initiating the receivership case (“Receivership,” “Receivership Estate,” or “Receivership Case”).

                 7.          The “Receivership Entities” in the Receivership Case consist of entities

that were purchased from the Debtors prior to the Petition Date pursuant to that certain Asset

Purchase Agreement (the “Purchase Agreement”) with DCEH and its parent DCF, a not for

profit entity, and certain of DCEH’s newly formed subsidiaries (collectively with DCF and

DCEH, the “DCEH Buyers”). Mark E. Dottore is the duly appointed and acting receiver (the

“Receiver”) for the Receivership Entities.

                 8.          On October 15, 2018, prior to the Receiver’s appointment, Dream Center

Educational Holdings (“DCEH”), one of the Receivership Entities, filed proofs of claim 36-1

(the “DCEH Unliquidated Claim”) and 86-1 (the “DCEH Purchase Agreement Claim”, together,

the “DCEH Claims”) against the Debtors in the Chapter 7 Cases.

                 9.          The DCEH Claims assert claims against the Debtors’ estates but also

acknowledge that the Debtors have claims against the Receivership Entities arising from the

Purchase Agreement.

                 10.         DCF filed proofs of claim in the Bankruptcy Cases, including, but not

limited to, Claim 83-1, Claim 84-1, Claim 156-1, Claim 158-1, Claim 108-1 and Claim 109-1

(collectively, the “DCF Claims”).

                 11.         The Receiver filed in the Receivership Case a Motion For Entry of Order

(1) Approving Global Settlement and Compromise Among Receiver and all Insureds Under the

                                                      3
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163       Filed 07/27/21        Page 4 of 9




PortfolioSelect For Non-Profit Organizations Liability Insurance Policy; (2)Approving Payment

of Defense Costs; and (3) Barring and Prohibiting Parties From Asserting Claims (“Global

Settlement Motion”). The Global Settlement Motion includes a general release of certain

parties, including, but not limited to, DCF. The Trustee and Receiver reached agreement on

language in the order approving the Global Settlement Motion (the “Bar Order”) that would

preserve their respective claims against each other’s respective estates while allowing the release

of certain other insured, released parties. To resolve the Trustee’s objection to the release of

DCF pursuant to the Bar Order, DCF agreed to withdraw its claims in the Debtors’ cases and the

Trustee agreed to withdraw his objection to the Global Settlement Motion as it relates to DCF.

                                  Summary of the Settlement Agreement 3

                  1.         As set forth in the attached the Settlement Agreement, the primary terms

are as follows:

                             a.     Withdrawal of Trustee Objection. The Trustee shall withdraw,
                                    with prejudice, his objection to the Global Settlement Motion.

                             b.     Withdrawal of DCF Claims. Upon Court approval of the
                                    Settlement Agreement and entry of a final order, DCF shall
                                    withdraw, with prejudice all of the DCF Claims filed in the
                                    Bankruptcy Cases.

                             c.     The Parties will also exchange mutual releases.

                                              Relief Requested

                  2.         By this Motion, the Trustee seeks entry of an order approving the

Settlement Agreement, which, as stated above, is attached as Exhibit 1 to the proposed form of

order.




3
  The summary set forth in the Motion is only a summary. To the extent the summary conflicts with the actual terms
of the Settlement Agreement, the actual terms of the Settlement Agreement shall control.


                                                        4
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163     Filed 07/27/21    Page 5 of 9




                                         Basis for Relief Requested

                 3.          Section 105(a) of the Bankruptcy Code provides in relevant part that

“[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

out the provisions of this title.” 11 U.S.C. § 105(a). Section 105(a) has been interpreted to

expressly empower bankruptcy courts with broad equitable powers to “craft flexible remedies

that, while not expressly authorized by the Code, effect the result the Code was designed to

obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp.

v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003) (en banc). Bankruptcy Rule 9019 governs the

procedural prerequisites to approve a settlement, providing that:

                 On motion by the trustee and after notice and a hearing, the court
                 may approve a compromise or settlement. Notice shall be given to
                 creditors, the United States trustee, the debtor, and indenture
                 trustees as provided in Rule 2002 and to any other entity as the
                 court may direct.

Fed. R. Bankr. P. 9019(a).

                 4.          Settlements in bankruptcy are favored as a means of minimizing litigation,

expediting the administration of the bankruptcy estate, and providing for the efficient resolution

of bankruptcy cases. Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

Bankruptcy Rule 9019 provides that on motion by the trustee and after notice and a hearing, the

court may approve a compromise or settlement. In deciding whether to approve a settlement

pursuant to Bankruptcy Rule 9019, the court should determine whether the compromise is fair,

reasonable, and in the interests of the estates. In re Marvel Entertainment Group, Inc., 222 B.R.

243, 249 (D. Del. 1998). The decision whether to accept or reject a compromise lies within the

sound discretion of the court. In re Neshaminy Office Bldg. Assocs., 62 B.R. 798, 803 (E.D. Pa.

1986).



                                                      5
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163     Filed 07/27/21     Page 6 of 9




                 5.          In making this determination, the United States Court of Appeals for the

Third Circuit has provided four criteria that a bankruptcy court should consider: (a) the

probability of success in litigation; (b) the likely difficulties in collection; (c) the complexity of

the litigation involved, and the expense, inconvenience and delay necessarily attending it; and (d)

the paramount interest of the creditors. Martin, 91 F.3d at 393. Courts generally defer to a

trustee’s business judgment when there is a legitimate business justification for the trustee’s

decision. Id. at 395.

                 6.          When applying the Martin factors to a particular motion, “the court is not

supposed to have a ‘mini-trial’ on the merits, but should canvass the issues to see whether the

settlement falls below the lowest point in the range of reasonableness.” Aetna Casualty & Surety

Co. v. Jasmine, Ltd (In re Jasmine, Ltd), 258 B.R. 119, 123 (D.N.J. 2000) (internal quotations

omitted); see also In re TSIC, Inc., 393 B.R. 71, 79 (Bankr. D. Del. 2008); In re World Health

Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006). Although approval of a compromise

is within the “sound discretion” of the bankruptcy court (World Health, 344 B.R. at 296), the

court should not substitute its judgment for that of a trustee or debtor in possession. In re

Parkview Hosp.-Osteopathic Med. Ctr., 211 B.R. 603, 610 (Bankr. N.D. Ohio 1996).

The ultimate inquiry is whether the compromise is “fair, reasonable, and in the interests of the

estate.” TSIC, 393 B.R. at 78. A court need not be convinced that a proposed settlement is the

best possible settlement, but “must conclude that it is within the reasonable range of litigation

possibilities.” World Health, 344 B.R. at 296 (internal citations omitted).

                 7.          The Trustee believes the Settlement Agreement is fair and reasonable and

is in the best interests of the Debtors’ estate and creditors, and should be approved pursuant to

Bankruptcy Rule 9019. The Settlement Agreement is the product of good-faith discussions and



                                                      6
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163      Filed 07/27/21    Page 7 of 9




arms’ length bargaining among the Parties. For the reasons outlined below, the Trustee believes

that the Settlement Agreement is in the best interests of the Debtors’ estates.

                 8.          First, the Settlement Agreement resolves potential costly litigation over

the Global Settlement Agreement as it relates to the release of DCF, the result of which would be

uncertain and could result in significant administrative costs to pursue. Instead, the matter is

resolved. Second, DCF has agreed to release any and all claims filed in the Debtors’ cases that

asserts claims in the millions of dollars. Finally, the Parties will exchange releases.

                 9.          Aside from the standards under Rule 9019, a settlement of claims and

causes of action by a trustee constitutes a use of property of the estate. See e.g. Northview

Motors, Inc. v. Chrysler Motors Corp., 186 F.3d 346, 350-51 (3d Cir. 1999). If a settlement is

outside of the ordinary course of business of the debtor, it requires approval of the bankruptcy

court pursuant to section 363(b) of the Bankruptcy Code. See id.; see also Martin, 91 F.3d at

395 n.2 (“Section 363 of the Code is the substantive provision requiring a hearing and court

approval; Bankruptcy Rule 9019 sets forth the procedure for approving an agreement to settle or

compromise a controversy.”). Courts normally defer to the trustee’s business judgment so long

as there is a legitimate business justification. See id.; see also Dai-Ichi Kangyo Bank, Ltd. v.

Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153

(Bankr. D. Del. 1999) (trustee need only have a “sound business purpose” to justify use of estate

property pursuant to section 363(b)).

                 10.         Here, the Trustee submits that approval under section 363(b) of the

Bankruptcy Court is required. The Settlement Agreement provides for, among other terms, a

release and waiver of potential claims by DCF against the Debtors’ estates, as set forth in the

Settlement Agreement. See Northview Motors, 186 F.3d at 350 (settling a claim against a third



                                                       7
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS            Doc 163      Filed 07/27/21     Page 8 of 9




party constitutes a sale of the claim under section 363 and subject to court approval). For all the

reasons set forth above, the Trustee, in an exercise of his sound business judgment, submits that

the Settlement Agreement is fair, reasonable, and appropriate and should be approved by this

Court.

                                                    Notice

                 11.         Notice of this Motion has been given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee for the District of

Delaware; (b) the Receiver; (c) DCF; and (d) parties requesting notice pursuant to Bankruptcy

Rule 2002. The Trustee submits that no other or further notice is necessary or required.

                 WHEREFORE, the Trustee respectfully requests that the Court grant the Motion,

approve the Settlement Agreement, enter the proposed order, and grant such other relief as is just

and proper.



                                [Remainder of Page Intentionally Left Blank.]




                                                       8
DOCS_DE:235443.2 57092/001
                 Case 18-11535-LSS   Doc 163    Filed 07/27/21    Page 9 of 9




Dated: July 27, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Colin R. Robinson
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 N. Market Street, 17th Floor
                                      P O Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      Email:     bsandler@pszjlaw.com
                                                 crobinson@pszjlaw.com

                                      Counsel to George L. Miller, Chapter 7 Trustee




DOCS_DE:235443.2 57092/001
